DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1, 2, 4-15, 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for determining and providing a safety risk analysis for construction. The following is an examiner's statement of reasons for allowance: The present invention is directed towards determining and providing a safety risk analysis for construction by presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface.

The closest prior art, Dalal et al. (US 2019/0050942) and Smith et al. (US 2020/0074383) are related systems.
Dalal teaches obtaining construction related data (see para. 0063, 0065, where Dalal discusses capturing images of a worksite and user interface that provides risk scores), wherein the construction related data comprises textual data for a construction project and a visual artifact for the construction project (see figure 8, para. 0063, 0065, 0087, 0132, where Dalal discusses capturing images of a worksite and user interface that displays images and provides risk scores); identifying a construction safety context based on the construction related data (see figure 8, para. 0064-0065, 0087, where Dalal 
Smith teaches presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface (see figure 6, para. 0079, where Smith discusses graphical representation of  a worksite and visual indicators of risk factors).

However, Dalal and Smith fail to address: 
Claim 1, Claim 14
“… based on the construction related data, utilizing a trained neural network model to generate neural word embeddings in the construction safety context;
based on the generated neural word embeddings, identifying a similarity between different blobs of text in the construction safety context;
based on the similarity, measuring hazard frequency and hazard recency;
constructing a safety risk model based on the hazard frequency and recency;
based on the construction safety context and utilizing the safety risk model, determining a safety participant risk score that assigns a numerical safety risk participant value to any entity involved in the construction project;
based on the safety risk participant score and utilizing the safety risk model, determining a safety project score that assigns a risk level on a per-project basis; and
presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface.”

Claim 27, Claim 28
“…based on the safety risk participant score, determining a safety project score that assigns a risk level on a per-project basis, wherein the determining the safety project score comprises:
determining that a frequency, recency, and volume of activity is below a threshold value; and
flagging the construction project as low activity that overrides the safety participant risk score and the safety project score; and
presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663